In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-21-00197-CV
      ___________________________

    IN RE ASHRAF M. DEIRI, Relator




              Original Proceeding
 30th District Court of Wichita County, Texas
     Trial Court No. DC30-CV2020-2215


  Before Sudderth, C.J.; Kerr and Walker, JJ.
     Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The court has considered relator’s petition for injunctive relief and relator’s

motion to stay trial court proceedings and is of the opinion that relief should be

denied. Accordingly, relator’s petition for injunctive relief and relator’s motion to stay

are denied. The court has also considered the State’s motion to dismiss for want of

jurisdiction and is of the opinion that the motion should be denied as moot.

Accordingly, the State’s motion to dismiss for want of jurisdiction is denied as moot.

                                                       Per Curiam

Delivered: July 2, 2021




                                            2